Pezman, J. Claimant, The County of Randolph, seeks reimbursement of $15,786.50, representing expenses incurred by claimant and its officials for services performed in connection with court proceedings involving petitions for Writs of Habeas Corpus by the inmates of the Illinois State Penitentiary and the Illinois Security Hospital. These are penal and charitable institutions of the State of Illinois. Both are located within the County of Randolph. The parties have stipulated as follows: “That divisions of the Illinois State Penitentiary, a State penal institution of the State of Illinois, are situated in Randolph County, Illinois; “That petitions for Writs of Habeas Corpus in forma pauperis by inmates of the Illinois State Penitentiary, not residents of or committed from Randolph County, are frequently filed in the Circuit Court of Randolph County; “That by virtue of certain statutory provisions (Chap. 65, pars. 37, 38 and 39, 1963 Ill. Rev. Stats.) the State of Illinois is required to assume and pay the necessary expenses for such petitions for Writs of Habeas Corpus; “That attached to the complaint as claimant’s exhibit A is a list of the petitions for Writs of Habeas Corpus in forma pauperis filed in the Circuit Court of Randolph County between the dates of March 12, 1964 and November 29, 1966, inclusive, which list is a true and correct itemization of said petitions filed between said dates; and, further, that in all cases on the said exhibit A, as amended by exhibit B, wherein amounts are itemized as Sheriff’s fees and State’s Attorney’s fees, Writs of Habeas Corpus were issued, and hearings held before the Circuit Court of Randolph County; “That claimant, County of Randolph, claims in this action all amounts to which it is entitled in the cases listed in exhibit A, as amended by exhibit B, for filing fees, Sheriff’s fees, State’s Attorney’s fees, and law library fees; and, further, that a similar claim based upon similar items of expenses, but arising out of other cases, was presented by the County of Randolph, and determined by this Court in an opinion filed June 24, 1955, volume 22 of the Court of Claims Reports, page 205; and again in an opinion filed July 24, 1958, volume 22 of the Court of Claims Reports, page 733; and again in an opinion filed May 23, 1959, volume 23, Court of Claims Reports, page 136; and again in an opinion filed May 14, 1963; “That none of the petitioners set forth in exhibit A attached to the complaint herein were residents of or committed from Randolph County, Illinois; “That no claim has been presented to any State Department other than the filing of the complaint herein, and there has been no assignment of any of the items herein claimed.” The Commissioner’s Report indicates that the hearing in this matter disclosed that a breakdown of the fees to be paid to claimant totals $15,747.50. An award is, therefore, made to claimant, The County of Randolph, in the amount of $15,747.50.